ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4105
SHANELL WILLOUGHBY; RODNEY
EDWARD WALL, a/k/a Big Rodney,
            Defendants-Appellants.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4455
JOHN BARRY MCLENDON,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4539
WALTER HAYWOOD WILLOUGHBY,
a/k/a Big Walt,
                Defendant-Appellant.
                                       
              Appeals the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-99-24)
2                  UNITED STATES v. WILLOUGHBY
                    Argued: February 28, 2002

                      Decided: April 29, 2002

               Decision on Rehearing: July 30, 2002

    Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Prior panel opinion modified and district court judgment affirmed by
unpublished per curiam opinion.


                            COUNSEL

ARGUED: Jeffrey B. Welty, POYNER & SPRUILL, L.L.P.,
Raleigh, North Carolina, for Appellant Walter Willoughby; Edward
Anthony Fiorella, Jr., HARKEY, LAMBETH, NYSTROM, FIO-
RELLA & MORRISON, L.L.P., Charlotte, North Carolina, for
Appellant McLendon; James Ernest Gronquist, Charlotte, North Car-
olina, for Appellant Wall; Charles Linwood Morgan, Jr., Charlotte,
North Carolina, for Appellant Shanell Willoughby. Douglas Scott
Broyles, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee. ON BRIEF: E. Fitzgerald Parnell, III, POYNER &
SPRUILL, L.L.P., Charlotte, North Carolina, for Appellant Walter
Willoughby. Robert J. Conrad, Jr., United States Attorney, Charlotte,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Shanell Willoughby, Rodney Edward Wall, John Barry McLendon,
and Walter Haywood Willoughby were each indicted for and con-
                     UNITED STATES v. WILLOUGHBY                       3
victed of drug offenses. They appealed their convictions and sen-
tences and we vacated and remanded in part and affirmed in part, by
unpublished per curiam opinion. We now grant appellants’ petition
for panel rehearing and, dispensing with briefing and oral argument,
modify our prior opinion, in light of the United States Supreme Court
decision in United States v. Cotton, 122 S. Ct. 1781 (2002), so as to
affirm the sentences that we previously vacated.

   Under the standard of "plain error" appellate review set forth by the
Supreme Court in Cotton, we are required to affirm the district court’s
original sentence where, as here, there is "overwhelming" and "essen-
tially uncontroverted," Cotton, 122 S. Ct. at 1786, evidence of the
defendants’ participation in a drug conspiracy involving at least as
great a drug quantity as is required to support the relevant § 841(b)(1)
sentence maximum. The district court sentenced Wall and McLendon
to a life sentence and to 27 years, respectively. Neither of these sen-
tences exceeds the statutory maximum, life in prison, authorized by
§ 841(b)(1)(A), which requires the government to prove a violation of
§ 841(a)(1) involving more than 50 grams of cocaine base. Because
there was overwhelming and essentially uncontroverted evidence that
both appellants Wall and McLendon participated in drug conspiracies
involving at least 50 grams of cocaine base, and because neither’s
sentence exceeds the maximum allowable under § 841(b)(1)(A), we
affirm their original sentences.

   We leave our prior panel opinion intact in all other respects, includ-
ing with regard to the sentences of appellants Walter Willougby and
Shanell Willoughby, with regard to appellants’ contentions that no
instructions were given to the jury on section 860 and that the jury
returned no verdict on that section, and with regard to appellants’
remaining claims.

                                                       It is so ordered.